        Case 7-17-cv-04990-PMH               Document 78          Filed in NYSD on 07/09/2021         Page 1 of 1
                                                  30 Wall Street, 8th Floor                               kt 212-652-2782
        SANDERS FIRM, pc                          New York, NY 10005                                      t.'s 212-652-2783




                                                                              July 9, 2021



          Honorable Philip M. Halpern
          The Hon. Charles L. Brieant Jr.
          Federal Building and United States Courthouse
          300 Quarropas St.
          White Plains, NY 10601-4150

                                                                              Tyson v. Town of Ramapo, et al. 17
                                                                              cv 4990 (KMK)

          Dear Judge Halpern:

                  On June 26, 2021, prior to going on vacation, to finally resolve the alleged "dispute"
          Plaintiff sent over the most recent contact information in her possession regarding the potential
          non-party witnesses. Additionally, Plaintiff also completed updated HIPPA releases which once
          we receive them will be the third or fourth version of the same medical records already received
          by all parties. (Exhibit No.: 1) The original updated HIPPA releases were sent to both parties via
          the United States Postal Service.

                 In the interest of moving this case along, Plaintiff has tried in "good faith" to avoid filing
         her own motion to compel. Since the outset of this litigation, the Ramapo Defendants have
         refused to provide Plaintiff with "relevant" comparator data to investigate her legal claims.
         Frankly, the same easy to obtain "relevant" comparator data I have received in hundreds of other
         similar law enforcement cases. Without commenting upon every Ramapo Defendants response,
         please note the responses to Nos.: 4 — 6. (Exhibit No.: 2) Those particular non-party witnesses
         are Caucasian employees Plaintiff claims although allegedly injured, Ramapo Defendants
         "accommodated" them, carrying them as "full-duty" with no-show jobs or provided "light-duty"
         assignments they claim do not exist.

                    Therefore, the Ramapo Defendants motion to compel is resolved but, pending a response
The instant application
          from   Ramapo    to Defendants,  Plaintiff
                              compel certain discovery  is denied
                                                     requests  thewithout
                                                                    Court to compel Ramapo Defendants to provide
prejudice the
          to refiling, following
              "relevant"         compliance
                              comparator     with
                                          data  as the Court's Individual
                                                   demanded     in Plaintiff's Documents Requests Nos.: 4 — 6.
Practices Rule 4(D) which requires the parties to meet and confer.
                                                                              Sincerely,
In light of the representations in defendants' letter, the pre-motion discovery
dispute letter (Doc. 76) is deemed withdrawn. The Clerk of Court is
respectfully requested to terminate the letter-motion (Doc. 76).

SO ORDERED.                                                                   Eric Sanders (ES0224)

_______________________
          cc: ES/es
Philip M. Halpern
United States District Judge

Dated: White Plains, New York
       July 9, 2021
